             Case 2:21-cv-00142-JCC Document 25-1 Filed 03/01/21 Page 1 of 3




 1                                                 THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     NORTHWEST GROCERY ASSOCIATION, an
10
     Oregon non-profit organization, the
     WASHINGTON FOOD INDUSTRY                          Case No. 2:21-cv-00142
11
     ASSOCIATION, a Washington non-profit
12   corporation,                                      [PROPOSED] ORDER DENYING
                                         Plaintiffs,   PLAINTIFFS’ MOTION FOR A
13                                                     PRELIMINARY INJUNCTION
            v.
14

15   CITY OF SEATTLE, a municipal corporation,

16                                      Defendant.

17

18

19

20

21

22

23

24

25

26

     (PROPOSED) ORDER DENYING                                              City Attorney’s Office
     PLAINTIFFS’ MOT. FOR PRELIM.                                                  City of Seattle
     INJUNCTION – Page 1 of 3                                       701 Fifth Avenue, Suite 2050
     Northwest Grocery Association et al. v. City of                    Seattle, WA 98104-7095
     Seattle 2:21-cv-00142                                                        (206) 256-5495
             Case 2:21-cv-00142-JCC Document 25-1 Filed 03/01/21 Page 2 of 3




 1          This matter having come before the Court on Plaintiffs’ Motion for Preliminary

 2   Injunction, and any other response or reply, including Defendant’s Opposition to Plaintiffs’

 3   Motion for Preliminary Injunction;

 4          IT IS ORDERED that Plaintiffs’ Motion for Preliminary Injunction is DENIED.

 5

 6   DATED this ___________________ day of ____________________________, 2021.

 7

 8                                                By:______________________________________
                                                        HON. JOHN C. COUGHENOUR
 9
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     (PROPOSED) ORDER DENYING                                                   City Attorney’s Office
     PLAINTIFFS’ MOT. FOR PRELIM.                                                       City of Seattle
     INJUNCTION– Page 2 of 3                                             701 Fifth Avenue, Suite 2050
     Northwest Grocery Association et al. v. City of                         Seattle, WA 98104-7095
     Seattle 2:21-cv-00142                                                             (206) 256-5495
             Case 2:21-cv-00142-JCC Document 25-1 Filed 03/01/21 Page 3 of 3




 1

 2   PRESENTED BY

 3                                         CITY OF SEATTLE
 4
                                           PETER S. HOLMES
 5                                         Seattle City Attorney

 6                                         By ___s/ Jeremiah Miller________
 7                                            Jeremiah Miller, WSBA # 40949
 8                                            Assistant City Attorney
                                              Phone: 206-256-5495
 9                                            Fax: 206-684-8284
                                              jeremiah.miller@seattle.gov
10
                                              Erica Franklin, WSBA #43477
11
                                              Assistant City Attorney
12                                            Phone: 206-386-0083
                                              Fax: 206-684-8284
13                                            erica.franklin@seattle.gov

14                                            Derrick De Vera, WSBA #49954
                                              Assistant City Attorney
15
                                              Phone: 206-733-9309
16                                            Fax: 206-684-8284
                                              derrick.devera@seattle.gov
17
                                              Seattle City Attorney’s Office
18                                            701 Fifth Avenue, Suite 2050
                                              Seattle, WA 98104
19

20                                         Attorneys for Defendant City of Seattle

21

22

23

24

25

26

     (PROPOSED) ORDER DENYING                                                  City Attorney’s Office
     PLAINTIFFS’ MOT. FOR PRELIM.                                                      City of Seattle
     INJUNCTION– Page 3 of 3                                            701 Fifth Avenue, Suite 2050
     Northwest Grocery Association et al. v. City of                        Seattle, WA 98104-7095
     Seattle 2:21-cv-00142                                                            (206) 256-5495
